Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 7, 2019

                                    No. 04-19-00425-CR

                                Jose Alfredo ESCAMILLA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1996CR1275
                          Honorable Ray Olivarri, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on August 7, 2019.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court